DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reibold et al. (US 3,151.743) in view of Yost (US 5,347,663).
Regarding claim 1, Reibold et al. (hereafter “D1”) discloses a display (figure 1; title) configured to be coupled to a shelving structure (base 14, divider 24, upright 30), the display comprising: a bracket (48) including an upper portion (at tubular spacer sleeve 54 – col. 3, lines 1-3) having a plurality of walls defining a channel (in sleeve 54), the channel configured to receive a member (30) of the shelving structure to couple the bracket to the shelving structure 
Yost (hereafter “D2”) discloses a toilet lid lock (figure 6 – all) coupled to a mounting structure (toilet bowl) by way of apertures (82) using the toilet seat assembly mounting bolts (figures 6-7).  The lock utilizes an arm (20) rotatable between a locked position and unlocked position (col. 5, lines 35-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the toilet lid lock assembly as taught by D2 to the toilet seat display of D1, to control the opening of the seat assembly and hold it securely to the bracket.
Regarding claim 2, D1 as modified discloses wherein the mounting portion (at 60/70) is cantilevered from the upper portion (at 54) (figure 5 – D1).
Regarding claim 3, D1 as modified discloses wherein the lock member (from D2) abuts a front surface of the mounting portion (abuts top of 60), wherein the front surface includes an aperture (76), wherein the lock member includes a slot (82 – D2), and wherein the aperture and the slot are configured to receive the fastener such that a portion of the lock member is coupled between the front surface of the mounting portion and a head of the fastener (as in D2).
Regarding claim 4, D1 as modified discloses wherein the mounting portion (at 60/70) includes a front wall (top surface of 60) having the front surface and a rear wall (bottom surface 
Regarding claim 5, D1 as modified discloses wherein the lock member includes a lip (at 20), wherein the lip is configured to overlap a hinge post of the toilet seat assembly when the lock member is in the first position (member 20 configured to adjust side to side along 30, thereby able to cover a hinge post), and wherein the lip is configured to be spaced from the hinge post of the toilet seat assembly when the lock member is in the second position (rotated upward 20 will be spaced from the post).
Regarding claim 6, D1 as modified discloses wherein the lock member is a hooked shaped lock member (lock 10 of D2 can be considered to have a hook shape – figure 6). 
Regarding claim 7, D1 as modified discloses wherein the lock member is a first lock member, wherein the display further comprises a second lock member movably coupled to the mounting portion independently from the first lock member (members of lock from D2 50/52 are independent parts and could each function separately with lock arm 20 and rod 30 – figure 6), wherein the second lock member is moveable between a first position, in which the second lock member is configured to secure the toilet seat assembly to the bracket, and a second position, in which the second lock member is configured to allow removal of the toilet seat assembly from the bracket (one of 50/52 can secure the seat assembly at the hinge post by covering and blocking removal while the other of 50/52 utilized with 20 to block removal).
Regarding claims 8-20, in addition to the discussions per claims 1-7, D1 as modified discloses wherein the bracket (at 54 of D1) is configured to be hooked on a member of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK D HAWN/Primary Examiner, Art Unit 3631